DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/29/2020 is in compliance with the provision of 37 CFR 1.97, has been considered by the Examiner, and made of record in the application file.
Response to Arguments 
Applicant’s arguments, see Remarks, filed 05/02/2008, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102(a) (2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made Li World Intellectual Property Organization No. :( WO 2020/093316 A1) hereinafter referred as Li, in view of SONY Chinese Patent Application Publication No. : ( CN 112789937 A) hereinafter referred as SONY.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, 9-11, 13-16 and 19-20 are rejected under 35 U.S.C. 103 as being un-patentable over Li World Intellectual Property Organization No. :( WO 2020/093316 A1) hereinafter referred as Li, in view of SONY Chinese Patent Application Publication No. : ( CN 112789937 A) hereinafter referred as SONY.
For claim 1, Li teaches a method of a User Equipment (UE), the method comprising: receiving, from a network node, a paging message indicative of Mobile-terminated Early Data Transmission (MT-EDT) (paragraph [0003]-[0004], lines 1-2); responsive to receiving the paging message, a timing parameter associated with one or more Preconfigured Uplink Resources (PUR) (paragraph [0006]-[0007], lines 1-5) and (paragraph [0052], lines 5-8); and determining, based on the validity, whether to initiate a Random Access (RA) procedure for MT-EDT or to initiate a transmission using the one or more PURs (paragraph [0004], lines 2-5)  and (paragraph [0008], lines 1-7).  However, Li disclose all the subject matter of the claimed invention with the exemption of the determining a validity of a timing parameter associated with one or more Preconfigured Uplink Resources (PUR) as recited in claim 1.
SONY from the same or analogous art teaches the determining a validity of a timing parameter associated with one or more Preconfigured Uplink Resources (PUR) (Paragraph [0009], [0015], lines 1-4) and (Paragraph [0366], lines 1-5). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the determining a validity of a timing parameter associated with one or more Preconfigured Uplink Resources (PUR) as taught by SONY into the acknowledgment for downlink early data transmission in paging message of Li.   
The determining a validity of a timing parameter associated with one or more Preconfigured Uplink Resources (PUR)  can be modify/implemented by combining the SONY into the acknowledgment for downlink early data transmission in paging message of Li.  As disclosed in SONY, the motivation for the combination would be to use the determination of the validity of a trimming parameter with one of the Preconfigured Uplink Resources becoming the method/device more efficient and reliable for a better communication transmission.
For claim 3, Li teaches the method, further comprising: transmitting, based on a determination that the timing parameter is valid, a first uplink message using the one or more PURs to the network node (paragraph [0038], lines 1-9); and receiving, from the network node, a first downlink message during the time period (paragraph [0049], lines 1-9). However, Li disclose all the subject matter of the claimed invention with the exemption of the monitoring Physical Downlink Control Channel (PDCCH) during a time period as recited in claim 3.
SONY from the same or analogous art teaches the monitoring Physical Downlink Control Channel (PDCCH) during a time period (paragraph [0144], lines 1-15). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the monitoring Physical Downlink Control Channel (PDCCH) during a time period as taught by SONY into the acknowledgment for downlink early data transmission in paging message of Li.   
The monitoring Physical Downlink Control Channel (PDCCH) during a time period can be modify/implemented by combining the monitoring Physical Downlink Control Channel (PDCCH) during a time period with the device. This process is implemented as a hardware solution or as firmware solutions of SONY into the acknowledgment for downlink early data transmission in paging message of Li.  As disclosed in SONY, the motivation for the combination would be to use the determination of the validity of a timing parameter with one of the Preconfigured Uplink Resources becoming the method/device more efficient and reliable for a better communication transmission
For claim 4, Li teaches the method, further comprising: responsive to receiving the first downlink message, transmitting, to the network node, a second uplink message, wherein the second uplink message comprises uplink data responsive to downlink data comprised in the first downlink message(paragraph [0012], lines 2-8) and (paragraph [0052], lines 1-8). 
Li teaches the method, further comprising: prior to receiving the paging message, receiving, from the network node, a first PUR configuration associated with the one or more PURs (paragraph [0053], lines 1-9).
For claim 6, Li teaches the all the subject matter of the claimed invention with the exemption of the timing parameter is a Timing Advance or a Timing Adjustment; the determining the validity of the timing parameter is performed based on validation criteria included in the first PUR configuration; and the validation criteria is associated with the timing parameter as recited in claim 6.
SONY from the same or analogous art teaches the timing parameter is a Timing Advance or a Timing Adjustment (paragraph [0009] and [0011], lines 1-3); the determining the validity of the timing parameter is performed based on validation criteria included in the first PUR configuration (paragraph [0018], lines 1-6); and the validation criteria is associated with the timing parameter (paragraph [0284], lines 1-4). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the timing parameter is a Timing Advance or a Timing Adjustment; the determining the validity of the timing parameter is performed based on validation criteria included in the first PUR configuration; and the validation criteria is associated with the timing parameter as taught by SONY into the acknowledgment for downlink early data transmission in paging message of Li.   
The timing parameter is a Timing Advance or a Timing Adjustment; the determining the validity of the timing parameter is performed based on validation criteria included in the first PUR configuration; and the validation criteria is associated with the timing parameter can be modify/implemented by combining the timing parameter is a Timing Advance or a Timing Adjustment; the determining the validity of the timing parameter is performed based on validation criteria included in the first PUR configuration; and the validation criteria is associated with the timing parameter with the device. This process is implemented as a hardware solution or as firmware solutions of SONY into the acknowledgment for downlink early data transmission in paging message of Li.  As disclosed in SONY, the motivation for the combination would be to use the determination of the validity of a timing parameter with one of the Preconfigured Uplink Resources becoming the method/device more efficient and reliable for a better communication transmission.
Li teaches the method, wherein: the transmitting the first uplink message is performed on a first PUR occasion (paragraph [0012], lines 2-8); and the first PUR occasion is a next available PUR occasion when the paging message is received (paragraph [0054], lines 1-5) and (paragraph [0058], lines 4-7).  
For claim 10, Li teaches the method, wherein: the first uplink message comprises a first Radio Resource Control (RRC) message; and the first downlink message comprises a second RRC message (paragraph [0057], lines 2-9).
For claim 11, Li teaches a communication device, comprising: 
a processor; and 
memory comprising processor-executable instructions that when executed by the processor cause performance of operations, the operations comprising:
 receiving, from a network node, a paging message indicative of Mobile-terminated Early Data Transmission (MT-EDT) (paragraph [0003]-[0004], lines 1-2); 
responsive to receiving the paging message, a timing parameter associated with one or more Preconfigured Uplink Resources (PUR) (paragraph [0006]-[0007], lines 1-5) and (paragraph [0052], lines 5-8); and 
determining, based on the validity, whether to initiate a Random Access (RA) procedure for MT-EDT or to initiate a transmission using the one or more PURs (paragraph [0004], lines 2-5) and (paragraph [0008], lines 1-7).  However, Li disclose all the subject matter of the claimed invention with the exemption of the determining a validity of a timing parameter associated with one or more Preconfigured Uplink Resources (PUR) as recited in claim 11.
SONY from the same or analogous art teaches the determining a validity of a timing parameter associated with one or more Preconfigured Uplink Resources (PUR) (Paragraph [0009], [0015], lines 1-4) and (Paragraph [0366], lines 1-5). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the determining a validity of a timing parameter associated with one or more Preconfigured Uplink Resources (PUR) as taught by SONY into the acknowledgment for downlink early data transmission in paging message of Li.   
The determining a validity of a timing parameter associated with one or more Preconfigured Uplink Resources (PUR)  can be modify/implemented by combining the determining a validity of a timing parameter associated with one or more Preconfigured Uplink SONY into the acknowledgment for downlink early data transmission in paging message of Li.  As disclosed in SONY, the motivation for the combination would be to use the determination of the validity of a trimming parameter with one of the Preconfigured Uplink Resources becoming the method/device more efficient and reliable for a better communication transmission.
For claim 13, Li teaches the communication device, the operations further comprising: transmitting, based on a determination that the timing parameter is valid, a first uplink message using the one or more PURs to the network node (paragraph [0038], lines 1-9); receiving, from the network node, a first downlink message during the time period (paragraph [0049], lines 1-9). However, Li disclose all the subject matter of the claimed invention with the exemption of the monitoring Physical Downlink Control Channel (PDCCH) during a time period as recited in claim 13.
SONY from the same or analogous art teaches the monitoring Physical Downlink Control Channel (PDCCH) during a time period (paragraph [0144], lines 1-15). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the monitoring Physical Downlink Control Channel (PDCCH) during a time period as taught by SONY into the acknowledgment for downlink early data transmission in paging message of Li.   
The monitoring Physical Downlink Control Channel (PDCCH) during a time period can be modify/implemented by combining the monitoring Physical Downlink Control Channel (PDCCH) during a time period with the device. This process is implemented as a hardware solution or as firmware solutions of SONY into the acknowledgment for downlink early data transmission in paging message of Li.  As disclosed in SONY, the motivation for the combination would be to use the determination of the validity of a timing parameter with one of the Preconfigured Uplink Resources becoming the method/device more efficient and reliable for a better communication transmission.
For claim 14, Li teaches the communication device,  the operations further comprising: responsive to receiving the first downlink message, transmitting, to the network node, a second uplink message, wherein the second uplink message comprises uplink data responsive to downlink (paragraph [0012], lines 2-8) and (paragraph [0052], lines 1-8).  
For claim 15, Li teaches the communication device, the operations further comprising: prior to receiving the paging message, receiving, from the network node, a first PUR configuration associated with the one or more PURs (paragraph [0053], lines 1-9).
For claim 16, Li teaches the all the subject matter of the claimed invention with the exemption of the timing parameter is a Timing Advance or a Timing Adjustment; the determining the validity of the timing parameter is performed based on validation criteria included in the first PUR configuration; and the validation criteria is associated with the timing parameter as recited in claim 16.
SONY from the same or analogous art teaches the timing parameter is a Timing Advance or a Timing Adjustment (paragraph [0009] and [0011], lines 1-3); the determining the validity of the timing parameter is performed based on validation criteria included in the first PUR configuration (paragraph [0018], lines 1-6); and the validation criteria is associated with the timing parameter (paragraph [0284], lines 1-4). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the timing parameter is a Timing Advance or a Timing Adjustment; the determining the validity of the timing parameter is performed based on validation criteria included in the first PUR configuration; and the validation criteria is associated with the timing parameter as taught by SONY into the acknowledgment for downlink early data transmission in paging message of Li.   
The timing parameter is a Timing Advance or a Timing Adjustment; the determining the validity of the timing parameter is performed based on validation criteria included in the first PUR configuration; and the validation criteria is associated with the timing parameter can be modify/implemented by combining the timing parameter is a Timing Advance or a Timing Adjustment; the determining the validity of the timing parameter is performed based on validation criteria included in the first PUR configuration; and the validation criteria is associated with the timing parameter with the device. This process is implemented as a hardware solution or as firmware solutions of SONY into the acknowledgment for downlink early data transmission in paging message of Li.  As disclosed in SONY, the motivation for the combination would be to use the determination of the validity of a timing parameter with one of the Preconfigured Uplink 
For claim 19, Li teaches the communication device, wherein: the transmitting the first uplink message is performed on a first PUR occasion (paragraph [0012], lines 2-8); and the first PUR occasion is a next available PUR occasion when the paging message is received (paragraph [0054], lines 1-5) and (paragraph [0058], lines 4-7).
For claim 20, Li teaches the communication device, wherein: the first uplink message comprises a first Radio Resource Control (RRC) message; and the first downlink message comprises a second RRC message (paragraph [0057], lines 2-9).  
Allowable Subject Matter
Claims 2, 7-8, 12 and 17-18 are objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/JOSEPH AREVALO/Primary Examiner, Art Unit 2642